 

Exhibit 10.3



REZOLUTE, INC.

 

PURCHASE AGREEMENT FOR SHARES OF SERIES AA PREFERRED STOCK

 

1.                   Share Purchase: Each undersigned purchaser (“Purchaser”)
irrevocably agrees to purchase from Rezolute, Inc., a Delaware corporation
(“Rezolute” or the “Company”), that number of Shares of Series AA Preferred
Stock of Rezolute set forth on the signature page hereto (the “Offered Shares”
or the “Securities”) at a price of $10.00 per Offered Share (the “Purchase
Price”). The Purchasers shall receive a credit for the $1,500,000 exclusivity
payment previously paid to the Company. All figures are in United States Dollars
unless otherwise specified.

 

Upon receipt by Rezolute of the Purchase Price and satisfaction of the subject
to Conditions set forth herein in Section 7 of this Agreement (the
“Conditions”), the Company shall sell to the Purchaser the Offered Shares free
and clear of all encumbrances, and the Purchaser shall purchase the Offered
Shares (“Closing”). The Closing shall take place on or about January 11, 2019,
or such other date as the Parties may agree in writing (the “Closing Date”). The
Securities purchased for herein, will not be deemed issued to, or owned by,
Purchaser until, the Purchase Agreement has been executed by Purchaser and
accepted by Rezolute, and all payments required to be made herein have been
made. Within twenty (20) days after the Closing, Rezolute will deliver the
certificates representing the Offered Shares purchased by Purchaser at the
address set forth in the registration instructions set forth on the signature
page (unless Purchaser otherwise instructs Rezolute in writing). None of the
Offered Shares to be issued under this Agreement have been registered under the
Securities Act of 1933, as amended (“U.S. Securities Act”), or the securities
laws of any state in the United States. The Closing is subject to the
fulfillment of the Conditions, which Conditions Rezolute and Purchaser covenant
to exercise their reasonable best efforts to have fulfilled on or prior to the
Closing Date:

 

(i)Purchaser shall have tendered the Purchase Price to Rezolute;

 

(ii)all relevant documentation and approvals as may be required by applicable
securities statutes, regulations, policy statements and interpretation notes, by
applicable securities regulatory authorities and by applicable rules shall have
been obtained and, where applicable, executed by or on behalf of Purchaser;

 

(iii)Rezolute shall have authorized and approved the execution and delivery of
this Purchase Agreement and the issuance, allotment and delivery of the
Securities; and

 

(iv)the representations and warranties of the Company and Purchaser set forth in
this Agreement shall be true and correct as of the Closing Date.

 

2.                   Representations and Warranties of Purchaser: Purchaser
hereby represents and warrants to Rezolute:

 

(a)                General:

 

(i)Purchaser has all requisite authority to purchase the Offered Shares, enter
into this Purchase Agreement and to perform all the obligations required to be
performed by Purchaser hereunder, and such purchase will not contravene any law,
rule or regulation binding on Purchaser or any investment guideline or
restriction applicable to Purchaser.

 

(ii)Purchaser will comply with all applicable laws and regulations in effect in
any jurisdiction in which Purchaser purchases or sells Offered Shares and obtain
any consent, approval or permission required for such purchases or sales under
the laws and regulations of any jurisdiction to which Purchaser is subject or in
which Purchaser makes such purchases or sales, and the Company shall have no
responsibility therefor.

 



 

 

 

(b)                Information Concerning the Company:

 

(i)Purchaser understands and accepts that the purchase of the Offered Shares
involves various risks, including the risks outlined in Company’s public filings
and in this Purchase Agreement. Purchaser represents that it is able to bear any
loss associated with an investment in the Offered Shares.

 

(ii)Purchaser confirms that it is not relying on any communication (written or
oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Offered Shares. It is understood that information
and explanations related to the terms and conditions of the Offered Shares
provided by the Company or any of its affiliates shall not be considered
investment advice or a recommendation to purchase the Offered Shares, and that
neither the Company nor any of its affiliates is acting or has acted as an
advisor to Purchaser in deciding to invest in the Offered Shares. Purchaser
acknowledges that neither the Company nor any of its affiliates has made any
representation regarding the proper characterization of the Offered Shares for
purposes of determining Purchaser's authority to invest in the Offered Shares.

 

(iii)Purchaser is familiar with the business and financial condition and
operations of the Company. Purchaser has had access to such information
concerning the Company and the Offered Shares as it deems necessary to enable it
to make an informed investment decision concerning the purchase of the Offered
Shares.

 

(iv)Purchaser understands that no federal or state agency has passed upon the
merits or risks of an investment in the Offered Shares or made any finding or
determination concerning the fairness or advisability of this investment.

 

(c)                Non-reliance:

 

(i)Purchaser confirms that the Company has not (A) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Offered Shares or (B) made any representation to Purchaser regarding the
legality of an investment in the Offered Shares under applicable legal
investment or similar laws or regulations. In deciding to purchase the Offered
Shares, Purchaser is not relying on the advice or recommendations of the Company
and Purchaser has made its own independent decision that the investment in the
Offered Shares is suitable and appropriate for Purchaser.

 

(d)                Status of Undersigned:

 

(i)Purchaser has such knowledge, skill and experience in business, financial and
investment matters that Purchaser is capable of evaluating the merits and risks
of an investment in the Offered Shares. With the assistance of Purchaser's own
professional advisors, to the extent that Purchaser has deemed appropriate,
Purchaser has made its own legal, tax, accounting and financial evaluation of
the merits and risks of an investment in the Offered Shares and the consequences
of this Purchase Agreement. Purchaser has considered the suitability of the
Offered Shares as an investment in light of its own circumstances and financial
condition and Purchaser is able to bear the risks associated with an investment
in the Offered Shares and its authority to invest in the Offered Shares.

 



 

 

 

(ii)Purchaser is an “accredited investor” as defined in Rule 501(a) under the
U.S. Securities Act. Purchaser agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Offered Shares.

 

(e)Restrictions on Transfer or Sale of Offered Shares: As applies to Purchaser:

 

(i)Purchaser is acquiring the Offered Shares solely for Purchaser’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Offered Shares. Purchaser
understands that the Offered Shares have not been registered under the U.S.
Securities Act or any state securities laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
Purchaser and of the other representations made by Purchaser in this Purchase
Agreement. Purchaser understands that the Company is relying upon the
representations and agreements contained in this Purchase Agreement (and any
supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.

 

(ii)Purchaser understands that the Securities are “restricted securities” under
applicable federal securities laws and that the U.S. Securities Act and the
rules of the United States Securities and Exchange Commission (the “SEC” or the
“Commission”) provide in substance that Purchaser may dispose of the Offered
Shares only pursuant to an effective registration statement under the U.S.
Securities Act or an exemption therefrom, and Purchaser understands that the
Company has no obligation or intention to register any of the Offered Shares, or
to take action so as to permit sales pursuant to the U.S. Securities Act
(including Rule 144 thereunder). Accordingly, Purchaser understands that under
the Commission's rules, Purchaser may dispose of the Offered Shares principally
only in “private placements” which are exempt from registration under the U.S.
Securities Act, in which event the transferee will acquire “restricted
securities” subject to the same limitations as in the hands of Purchaser.
Consequently, Purchaser understands that Purchaser must bear the economic risks
of the investment in the Offered Shares for an indefinite period of time.

 

(iii)Purchaser agrees: (A) that Purchaser will not sell, assign, pledge, give,
transfer or otherwise dispose of the Offered Shares or any interest therein, or
make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Offered Shares under the U.S. Securities Act and all
applicable State Securities Laws, or in a transaction which is exempt from the
registration provisions of the U.S. Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Offered Shares will
bear a legend making reference to the foregoing restrictions; and (C) that the
Company and its affiliates shall not be required to give effect to any purported
transfer of such Offered Shares except upon compliance with the foregoing
restrictions. Purchaser acknowledges that neither the Company nor any other
person offered to sell the Offered Shares to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 



 

 

 

(f)No Hedging: Neither the Purchaser nor any of its affiliates will, directly or
indirectly hold or maintain any short position in or engage in hedging
transactions with respect to the common stock of the Company or any other
securities of the Company, other than in accordance with the U.S. Securities
Act.

 

3.Representations and Warranties of the Company: Rezolute hereby represents and
warrants to Purchaser that:

 

(a).              Good Standing. The Company is duly formed and validly existing
under the laws of Delaware, with full power and authority to conduct its
business as it is currently being conducted and to own its assets; and has
secured any other authorizations, approvals, permits and orders required by law
for the conduct by the Company of its business as it is currently being
conducted.

 

(b).              Authorization. The Offered Shares have been duly authorized
and, when issued, delivered and paid for in the manner set forth in this
Purchase Agreement, will be validly issued, fully paid and nonassessable. The
rights, privileges and preferences of the Offered Shares are as stated in the
Certificate and as provided by the Delaware General Corporation Law. This
Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms, except that enforcement of this
Agreement and the terms of the Offered Shares may be limited by bankruptcy,
insolvency, moratorium or other similar laws relating to or affecting the rights
of creditors generally and subject to the fact that equitable remedies are
discretionary and may not be granted by a court of competent jurisdiction.

 

(c).              Subsidiaries. The Company does not currently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity. The Company is not a participant in any joint venture, partnership or
similar arrangement.

 

(d).              No Default. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not constitute a default under any of the
terms, conditions or provisions of the Certificate of Incorporation or Bylaws of
the Company, or any material contract, agreement or arrangement to which the
Company is a party or by which it is bound.

 

(e).              Compliance with Laws; Permits. The Company holds all material
licenses, approvals, certificates, permits and authorizations necessary for the
lawful conduct of its business and is in material compliance with all applicable
laws, rules, regulations and ordinances. The Company has all franchises,
permits, licenses, and any similar authority necessary for the conduct of its
business, the lack of which could materially and adversely affect the business,
properties, prospects or financial condition of the Company. The Company is not
in default in any material respect under any such franchise, permit, license or
other similar authority.

 



 

 

 

(f).               Litigation. There is no action, suit, proceeding at law or in
equity, arbitration or administrative or other proceeding by or before (or to
the best knowledge, information and belief of the Company any investigation by)
any governmental or other instrumentality or agency, pending, or, to the
Company’s knowledge, information and belief, threatened against or affecting the
Company or any of its properties, intellectual property and patents, or other
rights which could materially and adversely affect the right or ability of the
Company to carry on its business as now conducted, or which could materially and
adversely affect the condition, whether financial or otherwise, or properties or
intellectual property of the Company; and the Company does not know of any valid
basis for any such action, proceeding or investigation.

 

(g).              Intellectual Property. To the knowledge of the Company, the
Company owns or possesses or believes it can obtain on commercially reasonable
terms sufficient legal rights to all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
processes and similar proprietary rights (collectively “Intellectual Property”)
necessary to conduct the business of the Company as it is presently conducted or
as presently contemplated to be conducted (“Company Intellectual Property”)
without any known conflict with, or infringement of, the rights of others. To
the Company’s knowledge, no product or service marketed or sold (or proposed to
be marketed or sold) by the Company violates or will violate any license or
infringes or will infringe any intellectual property rights of any other party.
Except for agreements with its own employees, consultants and customers and
standard end-user license agreements and as otherwise disclosed in the Company’s
annual or quarterly filings with the SEC, there are no outstanding options,
licenses or agreements relating to the Company Intellectual Property, and the
Company is not bound by or a party to any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity. The Company
has not received any written communication alleging that the Company has
violated or, by conducting its business, would violate any of the Intellectual
Property of any other person or entity. To the knowledge of the Company, it will
not be necessary to use any inventions of any of its employees or consultants
(or persons it currently intends to hire) made prior to their employment by the
Company. Each employee of the Company has executed a customary confidential
information and invention assignment agreement. To the knowledge of the Company,
no such employee or consultant is in violation of such confidential information
and invention assignment agreement.

 

(h).              Property. The property and assets that the Company owns are
free and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in material compliance with such leases and holds a valid leasehold
interest free of any liens, claims or encumbrances other than those of the
lessors of such property or assets. The Company does not own any real property.

 

(i).                Tax Returns and Payments. There are no federal, state,
county, local or foreign taxes due and payable by the Company which have not
been timely paid. There are no accrued and unpaid federal, state, country, local
or foreign taxes of the Company which are due, whether or not assessed or
disputed. There have been no examinations or audits of any tax returns or
reports by any applicable federal, state, local or foreign governmental agency.
The Company has duly and timely filed all federal, state, county, local and
foreign tax returns required to have been filed by it and there are in effect no
waivers of applicable statutes of limitations with respect to taxes for any
year.

 



 

 

 

(j).                Governmental Consents and Filings. Assuming the accuracy of
the representations made by the Investors in Section 2 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by the Purchase Agreement,
except for (i) the filing of the Charter with the Secretary of State of the
State of Delaware and (ii) filings pursuant to Regulation D of the U.S.
Securities Act, and applicable state securities laws, which have been made or
will be made in a timely manner.

 

(k).              Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation as defined in the United
States Internal Revenue Code of 1986, as amended.

 

(l).                Labor and Employment Matters. To the Company’s knowledge, no
Key Employee intends to terminate their employment with the Company, nor does
the Company have a present intention to terminate the employment of any of the
foregoing. The Company has complied in all material respects with all applicable
laws related to labor or employment, including provisions thereof relating to
wages, hours, working conditions, benefits, retirement, social welfare, equal
opportunity and collective bargaining. For the purposes hereof, “Key Employee”
means any executive-level employee (including division director and vice
president-level positions).

 

(m).            No “Bad Actor” Disqualifications. The Company has exercised
reasonable care, in accordance with SEC rules and guidance, to determine whether
any Covered Person (as defined below) is subject to any Disqualification Event
(as defined in Rule 506(d)(1)(i) through (viii) under the U.S. Securities Act).
To the Company’s knowledge, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the U.S. Securities Act the Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the U.S.
Securities Act. “Covered Persons” are those persons specified in Rule 506(d)(1)
under the U.S. Securities Act, including the Company; any predecessor or
affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the U.S. Securities Act) connected with the Company in
any capacity at the time of the sale of the Securities; and any person that has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Series AA Preferred Stock (a
“Solicitor”), any general partner or managing member of any Solicitor, and any
director, executive officer or other officer participating in the Offering of
any Solicitor or general partner or managing member of any Solicitor.

 



 

 

 

4.                   Registration Rights

 

(a).              Rezolute shall use reasonable commercial efforts to
(i) prepare and file with the SEC within sixty (60) calendar days after the
Closing Date a registration statement (on Form S-3, SB-1, SB-2, S-1, or other
appropriate registration statement form reasonably acceptable to Purchaser)
under the U.S. Securities Act (the “Registration Statement”), at the sole
expense of Rezolute, in respect of Purchaser, so as to permit a public offering
and resale of the shares of common stock issuable upon the conversion of the
Offered Shares (collectively, the “Registrable Securities”) in the United States
under the U.S. Securities Act by Purchaser as a selling stockholder and not as
underwriter; and (ii) use commercially reasonable efforts to cause a
Registration Statement to be declared effective by the SEC as soon as possible,
but in any event not later than the earlier of ninety (90) calendar days
following the Closing Date. Rezolute will notify Purchaser of the effectiveness
of the Registration Statement within three (3) trading days (days in which the
OTCQB is open for quotation). The initial Registration Statement shall cover the
resale of 100% of the Registrable Securities, for an offering to be made on a
continuous basis pursuant to Rule 415 (as promulgated by the Commission pursuant
to the U.S. Securities Act, as such Rule may be amended from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule); provided, however, that
if 100% of the Registrable Securities included hereunder cannot be registered,
the number of Registrable Securities on the initial Registration Statement shall
be reduced pro-rata among all Purchasers.

 

(b).              Rezolute will use reasonable commercial efforts to maintain
the Registration Statement or post-effective amendment filed under this
Section 4 effective under the U.S. Securities Act until the earlier of the date
(i) all of the Registrable Securities have been sold pursuant to such
Registration Statement or (ii) Purchaser receives an opinion of counsel to
Rezolute, which opinion and counsel shall be reasonably acceptable to Purchaser,
the Company and the transfer agent, that the Registrable Securities may be sold
under the provisions of Rule 144.

 

(c).              All fees, disbursements and out-of-pocket expenses and costs
incurred by Rezolute in connection with the preparation and filing of the
Registration Statement and in complying with applicable securities and “blue
sky” laws (including, without limitation, all attorneys’ fees of Rezolute,
registration, qualification, notification and filing fees, printing expenses,
escrow fees, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration) shall be borne by Rezolute.
Purchaser shall bear the cost of underwriting and/or brokerage discounts, fees
and commissions, if any, applicable to the Registrable Securities being
registered and the fees and expenses of its counsel. Rezolute shall qualify any
of the Registrable Securities for sale in such states as Purchaser reasonably
designates. However, Rezolute shall not be required to qualify in any state
which will require an escrow or other restriction relating to Rezolute and/or
the sellers, or which will require Rezolute to qualify to do business in such
state or require Rezolute to file therein any general consent to service of
process. Rezolute at its expense will supply Purchaser with copies of the
applicable Registration Statement and the prospectus included therein and other
related documents in such quantities as may be reasonably requested by
Purchaser.

 



 

 

 

(d).              Purchaser will cooperate with Rezolute in all respects in
connection with this Agreement, including timely supplying all information
reasonably requested by Rezolute (which shall include completing the Selling
Shareholder Questionnaire attached hereto as Exhibit A, and all information
regarding Purchaser and proposed manner of sale of the Registrable Securities
required to be disclosed in any Registration Statement) and executing and
returning all documents reasonably requested in connection with the registration
and sale of the Registrable Securities and entering into and performing its
obligations under any underwriting agreement, if the offering is an underwritten
offering, in usual and customary form, with the managing underwriter or
underwriters of such underwritten offering. Any delay or delays caused by
Purchaser, or by any other purchaser of securities of Rezolute having
registration rights similar to those contained herein, by failure to cooperate
as required hereunder shall not constitute a breach or default of Rezolute under
this Agreement. Purchaser understands and agrees that the Company’s obligations
under this Section 4 with respect to the preparation and filing of the
Registration Statement are subject to Purchaser or any other purchaser of
securities of Rezolute having registration rights similar to those contained
herein, timely providing the Company with the Selling Shareholder Questionnaire
and all information reasonably requested by the Company to prepare and file the
Registration Statement.

 

5.                   Market Stand-Off: Purchaser further agrees, if so requested
by the Company or any representative of its underwriters, to enter into such
underwriter’s standard form of “lockup” or “market standoff” agreement in a form
satisfactory to the Company and such underwriter. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of any such restriction period. Notwithstanding the
foregoing, this Section shall only apply to any Purchaser who own, at the time
of such underwritten public offering, 3% of the issued and outstanding shares of
common or preferred stock of the Company on a fully-diluted basis.

 

6.                   Legend: The certificates representing the Offered Shares
sold pursuant to this Purchase Agreement will be imprinted with a legend in
substantially the following form:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

 

7.                   Conditions to Closing:

 

(a).Conditions to Obligations of Purchaser: The obligations of Purchaser to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Purchaser’s waiver, at or prior to the Closing each of the
following conditions.

 

i.The representations and warranties of the Company contained herein shall be
true and correct in all respects as of the Closing with the same effect as
though made at and as of such time.

 



 

 

 

ii.The Company shall deliver to Purchaser written resignations effective as of
closing, of the following directors of the Company: Hoyoung Huh, David Welch,
Tae Hoon Kim and Samir Patel.

 

iii.The Company shall have filed a Certificate of Designations with the
Secretary of State of the State of Delaware designating the rights and
preferences of the Offered Shares.

 

(b).Conditions to Obligations of the Company: The obligations of Company to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Purchaser’s waiver, at or prior to the Closing each of the
following conditions.

 

i.The representations and warranties of Purchaser contained herein shall be true
and correct in all respects as of the Closing with the same effect as though
made at and as of such time.

 

ii.The Company shall have received the Purchase Price.

 

iii.The Company shall have received a waiver from XOMA LLC to the terms of the
License Agreement dated, December 6, 2018.

 

8.                   Covenants:

 

(a).Call Option.

 

i.Until the earlier to occur of (A) December 31, 2020, and (B) the date when the
Company asks the Purchasers for further financing, each Purchaser may elect to
purchase up to $10,000,000 worth of shares of the Company’s common stock at
purchase price equal to the greater of:

 

1.$0.29 per share or

 

2.75% of the volume weighted average closing price of the Company’s common stock
during the thirty (30) consecutive trading days prior to the date of the
Purchaser Notice.

 

ii.If the a Purchaser wishes to exercise its right to purchase shares of the
Company’s common stock pursuant to this Section, the Purchaser shall deliver to
the Company a written notice (the "Purchase Notice") specifying the number of
shares of common stock to be repurchased by the Purchaser.

 

iii.The closing of any purchase of common stock pursuant to this Section shall
take place no later than five (5) days following receipt by the Company of the
Purchase Notice.

 

iv.The Purchaser shall take all actions as may be reasonably necessary to
consummate the sale contemplated by this Section.

 



 

 

 

(b).Board Nomination Right.

 

i.The Purchasers, their affiliates or designee shall have the right (but not the
obligation) to nominate three (3) members of the Board of Directors of the
Company (the "Purchaser Nominees") for so long as the Purchasers and their
affiliates collectively hold at least 40% of the aggregate Offered Shares or
Registrable Securities purchased by the Purchasers at the Closing; provided,
that such nominee must qualify as an "independent" director as defined under
NASDAQ Listing Rule 5605(a)(2).  The Company agrees to take all necessary
corporate and other actions, including increasing the size of the Board of
Directors, if necessary, and/or to request a voting of the stockholders, to
permit the Purchaser Nominees to be elected by the members of the Board of
Directors pursuant to the Company's certificate of incorporations and Bylaws.
One veto is available to Purchasers and their affiliates for directors not
designated by Purchaser and their affiliates.

 

ii.Each Purchaser hereby covenants and agrees (A) not to designate or
participate in the designation of any director designee who, to such Person’s
knowledge, is a Disqualified Designee and (B) that in the event such Person
becomes aware that any individual previously designated by any such Person is or
has become a Disqualified Designee, such Person shall as promptly as practicable
take such actions as are necessary to remove such Disqualified Designee from the
Board and designate a replacement designee who is not a Disqualified Designee.
Any director designee to whom any Disqualification Event is applicable, except
for a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3)
is applicable, is referred to as a “Disqualified Designee”.

 

(c).Board Size. The Purchaser and their affiliates shall set the size of the
Board and the Company shall use commercially reasonable efforts to remain the
size of Board at three (3) or more and up to five (5) directors

 

(d).Employee Arrangements. The Company will use commercially reasonable efforts
during the 30 day period after Closing to retain and compensate key employees of
the Company.

 

9.                   Governing Law: This Purchase Agreement shall be binding
upon the parties hereto, their heirs, executors, successors, and legal
representatives. The laws of the State of Delaware shall govern the rights of
the parties as to this Agreement.

 

10.                Indemnification: Purchaser acknowledges that it understands
the meaning and legal consequences of the representations and warranties
contained herein, and it hereby agrees to indemnify and hold harmless Rezolute
and any other person or entity relying upon such information thereof from and
against any and all loss, damage or liability due to or arising out of a breach
of any representation, warranty, or acknowledgement of Purchaser contained in
this Agreement.

 

11.                Nonassignability: Except as otherwise expressly provided
herein, this Agreement may not be assigned by Purchaser.

 

12.                Entire Agreement: This Agreement, including any supplements,
schedules, or exhibits hereto, as each is amended and supplemented from time to
time contains the entire agreement among the parties with respect to the
acquisition of the Offered Shares and the other transactions contemplated
hereby, and there are no representations, covenants or other agreements except
as stated, incorporated, or referred to herein.

 



 

 

 

13.                Amendment: This Agreement may be amended or modified only by
a writing signed by the party or parties to be charged with such amendment or
modification.

 

14.                Binding On Successors: All of the terms, provisions and
conditions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors, and legal
representatives.

 

15.                Titles: The titles of the sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

16.                Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be deemed an original and all of which taken together shall constitute one and
the same document, notwithstanding that all parties are not signatories to the
same counterpart.

 

17.                Severability: The unenforceability or invalidity of any
provision of this Agreement shall not affect the enforceability or validity of
the balance of this Agreement.

 

18.                Disclosure Required Under State Law: The offering and sale of
the securities is intended to be exempt from registration under the securities
laws of certain states. Purchasers who reside or purchase the Offered Shares may
be required to make additional disclosures by the securities laws of various
states and agrees to provide such additional disclosures as requested by
Rezolute upon written request.

 

19.                Notices: All notes or other communications hereunder (except
payment) shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail postage prepaid, or
by Express Mail Service or similar courier, addressed as follows:

 



  If to Purchaser: At the address designated on the signature page of this
Agreement.         If to the Company: Rezolute, Inc.     570 El Camino Road
Suite 150-403     Redwood City, California 94063     Attention: Nevan Elam, CEO
        With Copy to: Dorsey & Whitney LLP     1400 Wewatta Street, Suite 400  
  Denver, Colorado 80202     Attention: Michael L. Weiner, Esq.




17.       Time of the Essence: Time shall be of the essence of this Agreement in
all respects.

 

18.        Facsimile and Counterpart Purchase Agreements: Rezolute shall be
entitled to rely on delivery of a facsimile or electronic copy of this Agreement
executed by the purchaser, and acceptance by Rezolute of such executed Agreement
shall be legally effective to create a valid and binding agreement between
Purchaser and Rezolute in accordance with the terms hereof. In addition, this
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same document.

 

19.       Future Assurances: Each of the parties hereto will from time to time
execute and deliver all such further documents and instruments and do all acts
and things as the other party may, either before or after a Closing, reasonably
require to effectively carry out or better evidence or perfect the full intent
and meaning of this Agreement.

 



 

 

 

IN WITNESS WHEREOF, Purchaser executed this Agreement this 4th day of January
2019.

  

PURCHASERS:

 



 

GENEXINE, INC.             700 Daewangpangyo-ro     Korea Bio-Park, Building B  
  Bundang-gu, Seongnam-si, Gyeonggi-do 463-400     Republic of Korea            
By:    /s/ You Suk Suh             Name: You Suk Suh             Title: CEO    
        Number of shares purchased: 1,250,000             HANDOK, INC.     132
Teheran-ro     Gangnam-gu     Seoul 06235     Republic of Korea             By:
/s/ Young Jin Kim             Name: Young Jin Kim             Title: Chairman &
CEO             Number of shares purchased: 1,250,000               REZOLUTE,
INC.             By:   /s/ Nevan Elam     Name: Nevan Elam     Title: Chief
Executive Officer

 





 

 

 

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name and Address Number of Shares of Series AA Preferred Stock Purchased Total
Purchase Price Exclusivity payment
(2018.11.28) Purchase Price Remaining

Initial Closing:

 

January __, 2019


 

        HANDOK, INC. 1,250,000 $12,500,000 $750,000 $11,750,000

GENEXINE, INC.

 

 

1,250,000 $12,500,000 $750,000 $11,750,000

 

 

 



 

 